                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :          No. 1:18-cr-00210
              v.                                :
                                                :          (Judge Kane)
ANTHONY GILBERT-BROWN, and                      :
VINCENT DESHIELDS,                              :
     Defendants                                 :


                                           ORDER

       AND NOW, on this 11th day of December 2019, in accordance with the Memorandum

entered concurrently with this Order, IT IS ORDERED THAT Defendants’ motion to suppress

(Doc. No. 40) is GRANTED IN PART and DENIED IN PART as follows: the motion is

GRANTED as to any and all items seized from the person of Defendant Deshields on February

19, 2018, and DENIED as to any and all items seized by Officer Paul Thorne and/or other York

County Police Department officers at the scene on February 19, 2018 and all additional items

seized as a result of the subsequent search conducted on February 22, 2018.


                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
